Title: [May 1. Fryday. 1778.]
From: Adams, John
To: 


      May 1. Fryday. 1778. Dined with the Duke D’Ayen, the Brother of the Duke de Mouchy and the Father of the Marchioness de la Fayette. The House, the Gardens, the Walks, the Pictures and Furniture all in the highest Style of magnificence. The Portraits of the Family of Noailles, were ancient and numerous. Among them was a Picture of Noailles the Ambassador, in England at the time of the Regency when the Duke of Sommersett was at the head of it. The Negotiations of this Ambassador are in print and in my Possession. We were shewn into the Library, which was very large, and into all the Rooms and first Suite of Chambers in the house. The Rooms were very elegant and the furniture very rich. The Library was begun by the Ambassador and augmented by Cardinal Noailles in the Time of Lewis the fourteenth and Madame De Maintenon, who was his great friend. He is represented by Mr. Malesherbes in two Volumes which he wrote upon Toleration in the latter part of his Life to have contributed much to the revocation of the Edict of Nantes. The Cardinals Picture We also saw.
      The Duchess D’Ayen had five or six Children contrary to the Custom of the Country, I saw no Amie there and this family appeared to be the most regular and exemplary of any that I had seen.
      When I began to attempt a little conversation in french I was very inquisitive concerning this great Family of Noailles and I was told by some of the most intelligent Men in France, ecclesiasticks as well as others, that there were no less than six Marshalls of France of this Family, that they held so many Offices under the King that they received Eighteen millions of Livres annually from the Crown. That the Family had been remarkable for Ages, for their harmony with one another and for doing nothing of any consequence without a previous Council and concert. That, when the American Revolution commenced, a family Council had been called to deliberate upon that great Event and determine what part they should take in it, or what Conduct they should hold towards it. After they had sufficiently considered, they all agreed in Opinion that it was a Crisis of the highest importance, in the Affairs of Europe and the World. That it must affect France in so essential a manner, that the King could not and ought not to avoid taking a capital Interest and part of it. That it would therefore be the best policy of the Family, to give their Countenance to it as early as possible. And that it was expedient to send one of their Sons over to America to serve in her Army under General Washington. The Prince de Poix as the Heir apparent, of the Duke de Mouchy, they thought of too much importance to their Views and expectations to be risked in so hazardous a Voyage and so extraordinary a Service, and therefore it was concluded, to offer the Enterprize to the Viscount de Noailles, and if he should decline it, to the Marquis de la Fayette. The Viscount after due consideration, thought it most prudent to remain at home for the present. The Marquis, who was represented as a youth of the finest Accomplishments and most amiable disposition, panting for Glory, ardent to distinguish himself in military Service, and impatient to wipe out a slight imputation which had been thrown, whether by Truth or Calumny upon the Memory of his father who though he had been slain in Battle was suspected to have lost his Life by too much caution to preserve it, most joyfully consented to embark in the Enterprize. All France pronounced it to be the first page in the History of a great Man.
      This Family was in short become more powerfull than the House of Bourbon. At least they had more influence in the Army, and when they afterwards united with the Duke of Orleans, the Le Rochefoucaults, the Le Moignons Lamoignons and a few others, the World knows too much of the Consequences. If they advised the calling of the Assembly of Notables The Wisdom of their Family Councils, had certainly departed.
     